[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR CONTEMPT. MOTION #147
On April 23, 1999, Judge Kavanewsky entered an order of child support requiring the Defendant to pay to the Plaintiff the sum of $1800 per month. Judge Kavanewsky suspended one half of this CT Page 13303 amount for so long as the Defendant sought employment or until such time as he actually became employed.
The Defendant made payments on May 1, May 15, June 1 and June 15. He failed to make the July 1 payment of $900 but rather gave a check in the amount of $200. This $200 check was returned for insufficient funds with a bank charge of $10 to the Plaintiffs account. The Defendant's attempt to justify his failure to make the July 1 payment fell far short of a valid excuse to violate the court's order. At the same time he failed to pay the $900, he determined to and did, make various expenditures for items which were either necessities or required by court order.
To date, the Defendant has not paid this $910 ($900 plus $10 bank charge).
Although this payment is now three months overdue, Judge Kavanewsky's order provided that, at the time the Defendant obtains employment, "the Plaintiff may move the court for any further orders she feels are appropriate to satisfy the suspended part of this child support obligation which will continue to accrue." As no prior orders were made with regard to this portion of the suspended payment, a finding of contempt is not appropriate.
However, it is ordered that payment of this arrearage of $910 shall be added to the arrearage of $4725, previously found pursuant to ruling on Motion #134, for a total arrearage of $5635. This arrearage shall be paid monthly, at the rate provided in and as per the prior order of the court on Motion #134, and payments shall continue until said amount is paid in full.
HILLER, J.